Citation Nr: 1634036	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-06 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis, left knee.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for a right knee condition, to include as secondary to service-connected left knee disability.

4. Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel
INTRODUCTION

The Veteran had active duty service from January 1976 to January 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) rating decision in September 2009 that (1) granted service connection for degenerative arthritis, left knee, with a 10 percent evaluation effective March 23, 2009; denied service connection for (2) for sleep apnea (0 percent); (3) a right knee condition, to include as secondary to service-connected left knee disability; and (4) a low back condition.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the Veteran's March 2011 request for a videoconference hearing, in a March 25, 2016 letter the RO scheduled the Veteran for a videoconference hearing on May 20, 2016.  In a letter received April 20, 2016, the Veteran indicated he would not be able to make the hearing on that date due to his job and requested that the hearing be rescheduled.  Such hearing has not been scheduled and the record does not show the request was withdrawn.  Because he is entitled to such a hearing upon request, and because videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700.

Additionally, in a May 11, 2016 telephoned conversation, the Veteran informed the Appeals Management Center that he would be moving permanently to Arizona soon, and he would call VA later to update his records with his new address and to transfer his appeal to the Phoenix RO.  It does not appear that the RO has attempted to determine whether it has the Veteran's current address.   




Accordingly, the case is REMANDED for the following action:

Attempt to ascertain the Veteran's current address through appropriate sources.  Thereafter, the RO should the Veteran for a videoconference hearing at the closest RO.  The case should thereafter be processed in accordance with established appellate practices. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




